UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

 

FREDERICK KAPLAN, :
Plaintiff, : _ 20CV1382(KMK)
- against ~
: JUDGMENT ENTERED
COUNTY OF ORANGE, TOWN OF WARWICK, : UNDER F.R.C.P, RULE 68 ©

ACCESS: SUPPORTS FOR LIVING INC., LAURA
ALTIERI, DARCIE M. MILLER, ALTON S. MORLEY,
FREDERICK M. HOFFMAN, SHAWN TETZLAFF,
THOMAS E. MASLANKA, and JANE DOE, All in
Their Individual Capacities and in Their Official
Capacities,

Defendants
x

 

On June 74 , 2021, plaintiff Frederick Kaplan filed the Offer of Judgment Under Rule
68(a) of the Federal Rules of Civil Procedure of defendants County of Orange and Darcie M. Miller
and plaintiff Frederick Kaplan’s Notice of Acceptance of Offer of Judgment with Proof of Service.
Therefore, under the provisions of Rule 68(a) of the Federal Rules of Civil Procedure,

IT IS ORDERED, ADJUDGED AND DECREED that:

Plaintiff Frederick Kaplan is granted judgment against the County of Orange in the sum
of $10,001.00, inclusive of attorney’s fees, expenses and costs. m4

Dated: June 4 ¥ , 2021

  

 

 

KENNETH M. KARAS
United States District Judge

 
